[Cite as Martin v. Woods, 121 Ohio St.3d 609, 2009-Ohio-1928.]




               MARTIN, APPELLANT, v. WOODS ET AL., APPELLEES.
        [Cite as Martin v. Woods, 121 Ohio St.3d 609, 2009-Ohio-1928.]
Appeal from dismissal of complaint for writ of mandamus — Application of R.C.
        2731.04 and 2969.21 to 2969.27 — Judgment affirmed.
     (No. 2009-0226 ─ Submitted April 21, 2009 ─ Decided April 30, 2009.)
       APPEAL from the Court of Appeals for Marion County, No. 9-08-56.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, Robert Martin, for a writ of mandamus. Martin did not
bring this action in the name of the state and failed to seek leave to amend his
complaint to comply with this R.C. 2731.04 requirement when appellees raised it.
Rust v. Lucas Cty. Bd. of Elections, 108 Ohio St.3d 139, 2005-Ohio-5795, 841
N.E.2d 766, ¶ 16. Martin also did not comply with the requirements of R.C.
2969.21 to 2969.27. See, e.g., State ex rel. Ridenour v. Brunsman, 117 Ohio
St.3d 260, 2008-Ohio-854, 883 N.E.2d 438, ¶ 5.                   Notwithstanding Martin’s
contention to the contrary, R.C. 2969.21 to 2969.27 apply to civil actions that an
inmate commences against the state, a political subdivision, or an employee of
those entities in the court of appeals. R.C. 2969.21(B)(1)(a).
        {¶ 2} We further deny appellant’s motion to strike appellees’ merit brief.
                                                                       Judgment affirmed.
        MOYER,      C.J.,   and    PFEIFER,    LUNDBERG          STRATTON,    O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                  __________________
        Robert Martin, pro se.
                            SUPREME COURT OF OHIO




       Richard Cordray, Attorney General, and Ashley Dawn Rutherford,
Assistant Attorney General, for appellees.
                           ______________________




                                        2